On February 25, 1980, the following petition for revocation by consent was filed by S. Raymond Spitz:
Pursuant to Supreme Court Rule 21.10, the Board of Attorneys Professional Responsibility and S. Raymond Spitz, hereafter Respondent, hereby show to the Court and petition as follows:
1. The Board of Attorneys Professional Responsibility is the duly appointed agency responsible for prosecuting disciplinary actions against Wisconsin attorneys for professional misconduct.
2. Respondent is an attorney licensed to practice in the State of Wisconsin with offices at 622 North Water Street, Milwaukee, WI.
3. Respondent is presently the subject of an investigation for professional misconduct consisting of trust violations and other misconduct.
*5284. Respondent could not successfully defend charges under;
DR 1-102 (A) (1) Code of Professional Responsibility
DR 1-102 (A) (4) Code of Professional Responsibility
DR 9-102 (B) (1) Code of Professional Responsibility
DR 9-102 (B) (3) Code of Professional Responsibility
DR 9-102 (B) (4) Code of Professional Responsibility
5. The facts forming the basis for these charges are outlined in the Stipulation Of Facts And Voluntary Surrender Of License entered into by the Board of Attorneys Professional Responsibility and Respondent on February 1, 1980, which stipulation is attached hereto and incorporated herein by reference.
NOW, THEREFORE, on the basis of the foregoing, S. Raymond Spitz and the Board of Attorneys Professional Responsibility jointly petition the Court to revoke the license of S. Raymond Spitz to practice law in the State of Wisconsin effective February 29,1980.
On April 8, 1980, the following order of the court was entered:
A petition having been filed on February 25, 1980, by S. Raymond Spitz for the voluntary revocation of his license to practice law in Wisconsin,
IT IS ORDERED that the petition is granted and the voluntary revocation of the petitioner’s license to practice law in Wisconsin is effective as of February 29, 1980.
IT IS FURTHER ORDERED that the petitioner make reimbursement to his clients as set forth in the stipulation dated February 1, 1980, on file in this matter and show by certificate of the Board of Attorneys Professional Responsibility that such reimbursement has been made.
*529IT IS FURTHER ORDERED that the petitioner pay to the Board of Attorneys Professional Responsibility the costs of this proceeding in the amount of $193 within 30 days of the date of this order.